ELD-026                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 15-1271
                                  ___________

      KEITH DOUGHERTY; KEITH DOUGHERTY INVESTMENTS &
   CONSULTING LLC (SMLLC) ASSIGNEE OF BILL'S MECHANICAL AND
     WELDING, (Fictitious Name) SOLE PROPRIETOR LARRY RUNK, II

                                        v.

          ERIE INSURANCE EXCHANGE, also known as Erie Insurance;
               GREG GARRITY, Erie Agent; JIM BURKHOLDER;
                    ROBERT SIMMONDS, Erie Investigator;
                 NICOLE R. GEHRET, Erie Sr. Liability Adjuster;
          R. G. SMITH, Cumberland County Insurance Fraud Investigator;
                  CUMBERLAND INSURANCE FRAUD UNIT

                                        Keith Dougherty;
                                        Larry Runk, II,
                                                      Appellants
                   ____________________________________

                 On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                          (D.C. Civ. No. 1-14-cv-00480)
                  District Judge: Honorable J. Frederick Motz
                  ____________________________________

                     Submitted for Possible Summary Action
                Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  April 30, 2015

          Before: RENDELL, SLOVITER and GREENBERG, Circuit Judges

                          (Opinion filed: May 22, 2015)
                                        _________

                                      O P I N I O N*
                                       _________

PER CURIAM

       Keith Dougherty and Larry Runk II appeal from the order of the District Court

denying reconsideration of its dismissal of their complaint. We will affirm.

                                             I.

       In Dougherty’s appeal at C.A. No. 15-1123, we separately address his attempt to

assert a claim that Runk purportedly assigned to him. This appeal concerns one of

Dougherty’s attempts to represent Runk’s interests more directly. In this case, Dougherty

and Runk filed suit pro se under 42 U.S.C. § 1983 and later filed an amended complaint

(which, like all their other joint filings, appears to have been prepared by Dougherty).

The amended complaint is premised on a dispute between Runk and Erie Insurance

Exchange (“Erie Insurance”) regarding insurance claims that Runk submitted following

an automobile accident and on an apparently related Pennsylvania criminal proceeding in

which Runk is being prosecuted for insurance fraud. 1

       Plaintiffs named as defendants Erie Insurance, certain of its employees, the

Cumberland County, Pennsylvania, District Attorney Insurance Fraud Unit, and one of its



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  Runk has been charged with insurance fraud, theft by deception and other offenses in
the Pennsylvania Court of Common Pleas for Cumberland County at No. CP-21-CR-
0001189-2014. Those charges remain pending.
                                             2
investigators. (Plaintiffs’ filings in this Court also purport to identify as defendants the

Cumberland County Chief Deputy District Attorney and two state-court judges, but they

were not parties to this proceeding in the District Court.) The amended complaint is not a

model of clarity, but plaintiffs appear to allege that Erie Insurance conspired with

Cumberland County investigators to bring unfounded charges against Runk in order to

coerce him into accepting an undervalued settlement of his claims and that the Insurance

Fraud Unit has denied him due process by conducting an inadequate investigation and by

pressuring him to plead guilty to a “legally impossible” crime. The amended complaint

requests $5 million in damages and injunctive relief, apparently against Runk’s continued

prosecution.

       As for Dougherty’s alleged interest in this dispute, the amended complaint alleges

that Dougherty and Runk “have engaged in long term business dealings” and that Runk

“has been forced to seek Keith Dougherty’s assistance in protecting his/their mutual

rights in the Courts of PA” because Runk has been mistreated by lawyers in the past.

(ECF No. 5 at 8-9 ¶¶ 8, 9.) The amended complaint further alleges that Dougherty has

“purchased” Runk’s claim against Erie Insurance (id. at 13 ¶ 20), and it attaches the same

agreement between Dougherty and Runk that we address in C.A. No. 15-1123 (ECF No.

5-1 at 58-60).

       Several defendants moved to dismiss the amended complaint on the grounds, inter

alia, that it fails to state a claim and that the purported assignment of Runk’s claim

against Erie Insurance to Dougherty is champertous. The District Court dismissed the

amended complaint with prejudice for failure to state a claim, and then later denied by

                                              3
text-only orders plaintiffs’ several post-judgment motions, including their motions for

reconsideration and to disqualify the District Judge. Both Dougherty and Runk appeal

from those rulings. 2

                                            II.

       In dismissing the amended complaint, the District Court focused on Dougherty

and noted that Runk’s purported assignment of his claim to Dougherty appears to be

champertous. That assignment is indeed champertous for the reasons we explain in C.A.

No. 15-1123, so Dougherty is not permitted to litigate any claims that Runk may have

against Erie Insurance. Dougherty also does not have standing to challenge Runk’s

alleged denial of due process in his ongoing criminal proceeding. We will affirm the

dismissal of the amended complaint as to Dougherty for these reasons.

       As for Runk, the District Court did not identify his potential claims but, having

done so ourselves, we agree that the amended complaint does not set forth a plausible

claim for relief. 3 Plaintiffs already have amended their complaint once and nothing


2
  We have jurisdiction under 28 U.S.C. § 1291. Plaintiffs’ appeal from the order denying
reconsideration brings up for review the underlying order dismissing the amended
complaint. See Long v. Atl. City Police Dep’t, 670 F.3d 436, 446 n.20 (3d Cir. 2012).
We exercise plenary review over the dismissal of a complaint under Rule 12(b)(6) and
ask whether it “contain[s] sufficient factual matter, accepted as true, to state a claim to
relief that is plausible on its face.” Capogrosso v. Sup. Ct. of N.J., 588 F.3d 180, 184 (3d
Cir. 2009) (per curiam) (quotation marks omitted). In doing so, we may review certain
documents attached to the complaint. See Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir.
2010). To the extent that plaintiffs’ filings can be read to challenge the District Judge’s
denial of their post-judgment motion for disqualification, we review that ruling for abuse
of discretion and discern none here. See United States v. Ciavarella, 716 F.3d 705, 717
n.4 (3d Cir. 2013), cert. denied, 134 S. Ct. 1491 (2014).
3
  Plaintiffs’ allegations are largely conclusory and inadequate on their face but, even if
properly supported, they still would fail to state a claim as a matter of law. Runk’s only
                                             4
contained in their amended complaint or their filings on appeal suggests that Runk could

further amend the complaint to assert a plausible claim. Thus, we will affirm the

dismissal of the amended complaint as to Runk for failure to state a claim.

       We close by noting one concern. The style and content of plaintiffs’ joint filings

suggest that they were prepared by Dougherty. Although Runk apparently has adopted

them as his own by signing them, it appears that Dougherty may be engaging in the

unauthorized practice of law. 4 Thus, it may be that Dougherty’s apparent advice has led

Runk astray and jeopardized whatever claims Runk may legitimately have against Erie


conceivable federal claim against Erie Insurance would appear to be that it conspired
with the Insurance Fraud Unit to maliciously prosecute him without probable cause in
violation of his Fourth Amendment rights. See Johnson v. Knorr, 477 F.3d 75, 81-82 (3d
Cir. 2007). One of the elements of such a claim is the termination of the proceeding in
the accused’s favor, see id., and Runk has not alleged and cannot allege that here. Runk’s
claims for damages against the Insurance Fraud Unit fails for the same reason. Finally,
as for Runk’s apparent request for an injunction against his prosecution, federal courts
“must not intervene by way of either injunction or declaratory judgment in a pending
state criminal prosecution” absent exceptional circumstances not alleged here. Kugler v.
Helfant, 421 U.S. 117, 123 (1975) (discussing Younger v. Harris, 401 U.S. 37 (1971)).
4
  Both the Erie Insurance defendants and the District Court raised this concern, and we
share it. The agreement between Dougherty and Runk states that Dougherty will provide
Runk with “recommendations and representation in the efforts to collect bad debt” with
the “specific intent” of instituting legal proceedings (ECF No. 5-1 at 58), and the
amended complaint alleges that Dougherty is assisting Runk “in protecting his/their
mutual rights in the Courts of PA” (ECF No. 5 at 8-9 ¶ 9). In addition, plaintiffs have
attached to their motion for a preliminary injunction in this Court the transcript of an
August 28, 2014 hearing in Runk’s criminal proceeding. At the hearing, the Cumberland
County Chief Deputy District Attorney informed the trial court that Dougherty (who was
present in the courtroom) had been “injecting himself in this case in filing motions” and
that “I am going to tell you right now, he is under investigation for unauthorized practice
of law. Mr. Runk is seriously in jeopardy from his advice.” (Mot. for Preliminary
Injunction, “Transcript” at 5-6.) We express no opinion on whether Dougherty in fact
has engaged in the unauthorized practice of law.

                                             5
Insurance (an issue on which we express no opinion). The District Court noted

Dougherty’s apparent unauthorized practice of law but did not take any measures to

protect Runk’s potential rights. We see no need to do so now because Runk has long

been on notice of these concerns and has filed nothing personally in either the District

Court or this one disavowing Dougherty’s filings or attempting to assert anything other

than the claims contained therein. If Runk believes that he has legitimate claims to assert

in the future, he would be well advised to assert them without Dougherty’s assistance.

See Dougherty v. Snyder, 469 F. App’x 71, 73 (3d Cir. 2012) (per curiam) (noting that

Dougherty’s legal arguments “serve only to demonstrate the wisdom” of the requirement

that business entities be represented by counsel in federal court).

                                              III.

       For these reasons, we will affirm the judgment of the District Court. Appellants’

motions pending in this Court are denied. 5




5
  We have reviewed the arguments contained in appellants’ various filings, including
their arguments that the assignment of Dougherty’s prior appeals to certain panels of this
Court was the product of a “political conspiracy” to deny his claims, and conclude that
they lack merit for reasons that do not require discussion.
                                               6